          Case 6:20-cv-01022-CM-KGG Document 1 Filed 01/24/20 Page 1 of 4




KENNEDY BERKLEY YARNEVICH
& WILLIAMSON, CHARTERED
119 West Iron Avenue, 7th Floor
P.O. Box 2567
Salina, Kansas 67402-2567
(785) 825-4674 [Phone]
(785) 825-5936 [Fax]

                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

JOHNNIE MYERS,                                )
                                              )
                Plaintiff,                    )
                                              )
                               v.             )       Case No.
                                              )
HESS SERVICES, INC.,                          )
                                              )
                Defendant.                    )
                                              )

                                          COMPLAINT

          Plaintiff Johnnie Myers (“Johnnie”), for his cause of action against Defendant, Hess

Services, Inc. (“Hess Services”), states and alleges as follows:

Parties

   1. Johnnie is a resident of the State of Kansas.

   2. Hess Services is a Kansas for profit corporation and can be served with process by service

on its registered agent for service of process, Daniel L. Hess, 2513 E 17th, Hays, Kansas 67601.

Jurisdiction

   3. The Court has jurisdiction over this matter pursuant to 28 U.S.C. 1343.

Venue

   4. Venue is proper in the District Court for the District of Kansas pursuant to 28 U.S.C. §

1391.
         Case 6:20-cv-01022-CM-KGG Document 1 Filed 01/24/20 Page 2 of 4




Allegations of Fact

    5. Johnnie is a 46-year old black male who resides in Hays, Kansas. Beginning in or about

February of 2018, he began working for Hess Services as a welder.

    6. Johnnie was subjected to harassment on a regular basis in the workplace. In fact, on his

very first day of work, he was called a “fucking coon” by a white co-worker. This comment was

reported by both him and another co-worker to management, but Johnnie does not know what, if

any, action was taken and knows that the employee remained employed.

    7. Johnnie was initially placed on the night shift but was subjected to harassment by a white

co-worker. He made a complaint to one of his supervisors, who responded by moving Johnnie to

the plasma department on the day shift.

    8. Johnnie was again subjected to discriminatory treatment and again complained to his

supervisor, who again asked Johnnie if he wanted moved. Accordingly, Johnnie was transferred a

second time, this time to the day shift as a welder.

    9. In this position, Johnnie was subjected to discriminatory treatment by a white co-worker

who was also an inmate working under a special program.

    10. During an employee meeting on October 12, 2018, Johnnie raised this issue and expressed

that he felt that he was being subjected to discriminatory treatment. That meeting occurred on a

Friday and on the following Monday, October 15, 2018, Johnnie was terminated for the pretextual

reason of being too aggressive with the white inmate.

    11. Johnnie had received no prior write-ups before he was terminated. In addition, he received

an evaluation in approximately June of 2018, which was positive and resulted in a $.50 per hour

raise.

    12. As a result of Hess Services’ retaliatory and discriminatory actions, Johnnie has suffered
       Case 6:20-cv-01022-CM-KGG Document 1 Filed 01/24/20 Page 3 of 4




economic loss in the form of lost income and benefits, as well as noneconomic loss such as

humiliation and embarrassment.

   13. Johnnie filed a Charge of Discrimination with the Equal Employment Opportunity

Commission and received a Notice of Rights to Sue on January 8, 2020.

   14. Johnnie has exhausted his administrative remedies.

Theories of Recovery

                                          COUNT I
                                      DISCRIMINATION

   15. Johnnie realleges and incorporates herein the allegations contained in paragraphs 1 through

14 above.

   16. Johnnie has been subjected to unlawful discrimination based on his race and color in

violation of Title VII of the Civil Rights Act, 42 U.S.C. §§ 2000e et seq., for which he is entitled

to damages.

                                          COUNT II
                                        RETALIATION

   17. Johnnie realleges and incorporates herein the allegations contained in paragraphs 1 through

16 above.

   18. Johnnie has been subjected to unlawful retaliation in violation of Title VII of the Civil

Rights Act, 42 U.S.C. §§ 2000e et seq., for which he is entitled to damages.

                                           COUNT III
                                         42 U.S.C. § 1981

   19. Johnnie realleges and incorporates herein the allegations contained in paragraphs 1 through

18 above.

   20. Johnnie has been subjected to unlawful discrimination in violation of 42 U.S.C. § 1981, for

which he is entitled to damages.
         Case 6:20-cv-01022-CM-KGG Document 1 Filed 01/24/20 Page 4 of 4




         WHEREFORE, Johnnie respectfully requests that the Court enter judgment in his favor

and against Hess Services in an amount in excess of $75,000.00; that the costs of this action,

including reasonable attorney fees, be assessed against Hess Services; and that the Court grant

such other and further relief as it deems fair and equitable in the circumstances.

                                                RESPECTFULLY SUBMITTED,


                                                  /s/ Larry G. Michel
                                                Larry G. Michel #014067
                                                Laurel A. Michel #27897
                                                KENNEDY BERKLEY YARNEVICH
                                                & WILLIAMSON, CHARTERED
                                                119 West Iron Avenue, 7th Floor
                                                P.O. Box 2567
                                                Salina, KS 67402-2567
                                                (785) 825-4674
                                                ATTORNEYS FOR PLAINTIFF


                                DEMAND FOR TRIAL BY JURY

         Plaintiff hereby requests pursuant to Fed.R.Civ.P. 38(b) that all issues of fact be tried to a

jury.

                                                 /s/ Larry G. Michel
                                                Larry G. Michel



                             DESIGNATION OF PLACE OF TRIAL

                Pursuant to D.Kan.Rule 40.2, Plaintiff designates Wichita, Kansas as the place of

Trial.



                                                /s/ Larry G. Michel
                                                Larry G. Michel
